DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US 2021/0105760) in view of 3GGP; TSG RAN; Evolved Universal Terrestrial Radio Access (E-UTRA); Physical channels and modulation (Relase 15). 3GPP TS 36.211 V15.7.0. [IDS}.
Regarding claim 1, CHEN discloses a method for performing, by a first device (UE 102), wireless communication (see Fig. 1), the method comprising: 
generating a plurality of sidelink-synchronization signal blocks (S-SSBs) (the UE 102 may select from candidate resources for a number of initial- or re-transmissions of the to-be-transmitted transport block [0037]); and 
transmitting the plurality of S-SSBs to a second device within a pre-configured period, wherein each of the plurality of S-SSBs includes a sidelink primary synchronization signal (S-PSS), a sidelink secondary synchronization signal (S-SSS), and a physical sidelink broadcast channel (PSBCH) (the PSBCH of the UE 102 can be transmitted in a sidelink synchronization signal block (S-SSB). The S-SSB can include a S-PSS, a S-SSS and the PSBCH that each transmitted over one or more symbols with a slot over the sidelink 120. In addition, the S-SSB can be transmitted repeatedly with a certain period… [0069]). CHIN does not expressly disclose wherein transmitting the plurality of S-SSBs within a pre-configured period comprises performing scrambling on bit information related to the PSBCH; modulating the scrambled bit information to a complex signal; and mapping the complex signal within a physical resource, and wherein the scrambling is performed for a PSBCH being included in each of the plurality of S-SSBs based on a same scrambling sequence.
3GPP teaches a UE with limited transmission capabilities prioritize sidelink communication transmissions (PSSS, SSSS, PSBCH, PSSCH, PSCCH) over sidelink discovery transmissions (PSDCH) [ section 9.1.3]; a sidelink sequence generator is initialized at start of every PSBCH subframe [section 9.6.1]; and modulation mappings applicable for the PSBCH is specified [section 9.6.2].
It would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to modify CHEN with the teaching of 3GPP in order to reduce interference.

Regarding claims 14 and 15, CHEN discloses (Figs. 1 and 11) a first device (UE 120) configured to perform wireless communication, the first device comprising:
 one or more memories  (memory 1120) storing instructions; 
one or more transceivers (antenna arrays 1140); and 
one or more processors (processor 1110) connected to the one or more memories (memory 1120) and the one or more transceivers (transceiver 1140), wherein the one or more processors execute the instructions  (see [0123])to: 
generate a plurality of sidelink-synchronization signal blocks (S-SSBs) (the UE 102 may select from candidate resources for a number of initial- or re-transmissions of the to-be-transmitted transport block [0037]), and
 transmit the plurality of S-SSBs to a second device within a pre-configured period, 4 Attorney Docket No. 2101-72823wherein each of the plurality of S-SSBs includes a sidelink primary synchronization signal (S-PSS), a sidelink secondary synchronization signal (S-SSS), and a physical sidelink broadcast channel (PSBCH) (the PSBCH of the UE 102 can be transmitted in a sidelink synchronization signal block (S-SSB). The S-SSB can include a S-PSS, a S-SSS and the PSBCH that each transmitted over one or more symbols with a slot over the sidelink 120. In addition, the S-SSB can be transmitted repeatedly with a certain period… [0069]). CHIN does not expressly disclose wherein, in order to transmit the plurality of S-SSBs within the pre-configured period, scrambling is performed on bit information related to the PSBCH, the scrambled bit information is modulated to a complex signal, and the complex signal is mapped within a physical resource, and wherein the scrambling is performed for a PSBCH being included in each of the plurality of S-SSBs based on a same scrambling sequence.
3GPP teaches a UE with limited transmission capabilities prioritize sidelink communication transmissions (PSSS, SSSS, PSBCH, PSSCH, PSCCH) over sidelink discovery transmissions (PSDCH) [ section 9.1.3]; a sidelink sequence generator is initialized at start of every PSBCH subframe [section 9.6.1]; and modulation mappings applicable for the PSBCH is specified [section 9.6.2].
It would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to modify CHEN with the teaching of 3GPP in order to reduce interference.

Regarding claim 11, CHEN in view of 3GPP discloses all the claim limitations as stated above. Further, CHIN discloses wherein the PSBCH includes an index and synchronization resource indicator of an S-SSB including the PSBCH (0067, 0068).

Regarding claim 12, CHEN in view of 3GPP discloses all the claim limitations as stated above. Further, CHEN discloses wherein a synchronization resource for an S- SSB including the PSBCH is identified based on the synchronization resource indicator (0067-0069).

Regarding claim 13, CHEN in view of 3GPP discloses all the claim limitations as stated above. Further, CHEN discloses that the 1st -state or 2nd stage SCI can be generated and processed (e.g., channel coding, modulation, precoding, and the like) at a physical layer before being mapped to resource elements [0038].

Claim(s) 2-10 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US 2021/0105760) in view of 3GGP as applied to claims 1, 14 and 15 above, and further in view of LIU et al. (US 2021/0320749).
Regarding claims 2 and 21, CHEN in view of 3GPP discloses all the claim limitations as stated above. Further, LIU teaches wherein the scrambling sequence is initialized at each pre-configured period based on an SL-SSID (0107-0110).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to modify CHEN in view of 3GPP with the teaching of LIU in order to allow randomization of interference between signal form different users, from a same user group, or from different user groups, and reduce a false alarm probability in channel or signal reception [0016].
Regarding claims 3, 5, 22 and 24, CHEN in view of 3GPP discloses all the claim limitations as stated above. Further, LIU teaches wherein the scrambling sequence is generated based on an offset value related to a first S-SSB among the plurality of S-SSBs within the pre-configured period (0091-0093; 0219-0220, 0223-0224).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to modify CHEN in view of 3GPP with the teaching of LIU in order to allow randomization of interference between signal form different users, from a same user group, or from different user groups, and reduce a false alarm probability in channel or signal reception [0016].
Regarding claims 4, 10 and 23, CHEN in view of 3GPP discloses all the claim limitations. Further, CHIN discloses that modulation and coding scheme information for dynamic and configure grants can optionally be provided or constrained by RRC signaling [0032; 0038]. In addition, LIU teaches configuration by the other terminal includes such indication being carried in RRC, MAC, SCI, SFCI, RS, and other information [0061, 0087, 0111].

Regarding claims 6 and 25, CHEN in view of 3GPP discloses all the claim limitations. Further, CHIN discloses wherein the first S- SSB among the plurality of S-SSBs is a slot index through which the first S-SSB is transmitted [0039].  

Regarding claims 7-9, CHEN in view of 3GPP discloses all the claim limitations as stated above. Further, LIU teaches  wherein the scrambling sequence is generated based on a time interval ( a number of frames) in-between the plurality of S-SSBs within the pre-configured period (0219-0220; 0283, 0413).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to modify CHIN in view of 3GPP with the teaching of LIU in order to allow randomization of interference between signal form different users, from a same user group, or from different user groups, and reduce a false alarm probability in channel or signal reception [0016].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohara (US 2022/0070805) discloses communication apparatus and communication method.
LI et al. (US 2021/0410084) discloses sidelink transmit power control for new radio V2X.
CHEN (US 2021/0068101) discloses synchronization signal block and physical channel structure for sidelink communications.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA . TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        July 29, 2022